Opinion filed January 6, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-16-00355-CV
                                    __________

  THE ESTATE OF HSI SHIH TSENG, A/K/A LISA TSENG, BY
    AND THROUGH YUEH CHU TENG, MOTHER OF THE
    DECEDENT, AND YUEH CHU TENG, INDIVIDUALLY,
                      Appellants
                                          V.
    RONNIE M. LANGFORD AND ROSEMARY LANGFORD,
                     Appellees

                     On Appeal from the 90th District Court
                            Stephens County, Texas
                        Trial Court Cause No. CV31243


                     MEMORANDUM OPINION
      Appellants filed a notice of appeal from an order in which the trial court
granted a summary judgment in favor of Ronnie M. Langford. Upon docketing the
case, we notified the parties that the trial court’s order did not appear to be a final
appealable order, and we requested that Appellants respond and show grounds to
continue this appeal.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). Because the trial
court’s summary judgment order does not dispose of all parties and all claims and
does not reflect that it is final and appealable, it is not a final appealable order. In a
response filed in this court, Appellants concur that we do not have jurisdiction at this
time, and they request that we dismiss this appeal. Accordingly, we dismiss this
appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
      The appeal is dismissed for want of jurisdiction.


                                                       PER CURIAM


January 6, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            2